Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1. Claims 1, 3, 8, and 14-15 have been amended in the response filed March 24, 2021.
2. Claims 4-6, 9-11, and 13 remain in a previous presentation.
3. Claims 1, 3-6, 8-11, and 13-15 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1 of the Alice/Mayo Test
Claims 1, 3-6, 8-11, and 13-15 are within the four statutory categories.  Claims 1, 3-6, 8-11, and 13-14 are drawn to a medical information processing apparatus, which is within the four statutory categories of machines; claim 15 is drawn to a medical information processing method, which is within the four statutory categories of processes. Thus, all claims are within the four statutory categories (i.e. machines and processes).  

Step 2A of the Alice/Mayo Test - Prong One
 Claim 1, which is a representative claim for all claims 1, 3-6, 8-11, and 13-15, addressed below for 101 explanation purposes, recites: A medical information processing apparatus comprising processing circuitry configured to:
obtain data associating health care actions with symptoms occurring from the health care actions; 
receive a first health care action causing a specific symptom from an operator;
receive a factor to be improved for the first health care action from the operator;
generate correlation rule data by performing data analysis using the obtained data to extract correlation information indicating correlations between the specific symptom and specific health care actions causing the specific symptom;
identify data regarding a second health care action relevant to the first health care action from the data regarding the second health care action;
predict a magnitude of an advantageous effect of the third health care action by comparing a degree of correlation between the third health care action and the specific symptom with correlation between the candidate for the improvement plan and the specific symptom, on a basis of the correlation rule data; and
cause a display to display the data regarding the third health care action and the magnitude of the advantageous effect of the third health care action, as information indicating a candidate for an improvement plan to improve the factor to be improved.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional predict an advantageous effect of a certain health care action by comparing the correlation between a first action and a symptom and a third action and a symptom.. Furthermore, such limitations recited in the broad manner set forth in the claim amount to observations/ evaluations/ judgments/ “a mental process.”  For instance, a human could calculating a third parameter, such as a wellness index, based on two parameters, such as glucose level and pulse rate. Any limitations not identified above as part of the method of organizing human activity are deemed “additional elements,” and will be discussed in further detail below.
Dependent Claims 3-6, 8-11, and 13 include other limitations, for example Claim 3 recites, “wherein, on a basis of at least one of a plurality of axes indicating categories of descriptions of the health care actions, the processing circuitry identifies, as the second health care action, a health care action of which description is similar to that of the subject health care action,” but this only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. For example, Claims 3-6 and 13 merely define a type of data processed by the system and only serve to further limit the abstract idea; Claims 8-11 merely recite performing a calculation (or prediction), and only serves to further limit the abstract idea.

Step 2A of the Alice/Mayo Test - Prong Two
A medical information processing apparatus comprising processing circuitry configured to:
obtain data associating health care actions with symptoms occurring from the health care actions; 
receive a first health care action causing a specific symptom from an operator;
receive a factor to be improved for the first health care action from the operator;
generate correlation rule data by performing data analysis using the obtained data to extract correlation information indicating correlations between the specific symptom and specific health care actions causing the specific symptom;
identify data regarding a second health care action relevant to the first health care action from the data regarding the second health care action;
predict a magnitude of an advantageous effect of the third health care action by comparing a degree of correlation between the third health care action and the specific symptom with correlation between the candidate for the improvement plan and the specific symptom, on a basis of the correlation rule data; and
cause a display to display the data regarding the third health care action and the magnitude of the advantageous effect of the third health care action, as information indicating a candidate for an improvement plan to improve the factor to be improved.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 

Furthermore, Claims 1, 3-6, 8-11, and 13-15 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a processing circuitry configured to,” “a display,” which amounts to merely invoking a computer as a tool to perform the abstract idea, see, e.g., paragraphs [0030], [0115], and [0116] of the present Specification. See MPEP 2106.05(f).
add insignificant extra-solution activity to the abstract idea – for example, the recitation of “obtain data associating health care actions with symptoms occurring from the health care actions; receive a first health care action causing a specific symptom from an operator; receive a factor to be improved for the first health care action from the operator,” which amounts to mere data gathering, the recitation of “using the obtained data,” and “on a basis of the extracted correlation information,“ which amounts to selecting a particular data source or type of data to be manipulated, and “cause a see MPEP 2106.05(g).
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “as information indicating a candidate for an improvement plan to improve the factor to be improved,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h)).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
the recitation of “obtain data associating health care actions with symptoms occurring from the health care actions; receive a first health care action causing a specific symptom from an operator; receive a factor to be improved for the first health care action from the operator,” which amounts to mere data gathering, the recitation of “using the obtained data,” and “on a basis of the extracted correlation information,“ which amounts to selecting a particular data source or type of data to be manipulated, and “cause a display to display the data regarding the third health care action and the magnitude of the advantageous effect of the third health care action,” which amounts to insignificant application;
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Paragraphs [0030], [0115], and [0116] of the present Specification discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites “obtain data associating health care actions with symptoms occurring from the health care actions”

Dependent Claims 3-6, 8-11, and 13 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network, performing repetitive calculations (e.g. the “predict” and “identify” features of dependent Claims 5 and 8-11), storing and retrieving information in memory, and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of dependent Claims 3, 4 6, and 13).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning 
Therefore, whether taken individually or as an ordered combination, Claims 1, 3-6, 8-11, and 13-15 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0096740 to Moturu, et al. (“Moturu”) in view of U.S. Patent No. 10,483,003 to McNair, et al. (“McNair”).

Regarding claim 1, Moturu discloses: 
A medical information processing apparatus comprising a processing circuitry configured to: (para. [0080]: the system includes a computer-executable component, such as a processor, construed as a processing circuitry, which processes medical information)
obtain data associating health care actions with symptoms occurring from the health care actions (para. [0046]: the method includes obtaining “reference patient profiles,” which are correlated (or associated) with “known conditions and/or treatment responses,” construed as data related to health care action, and “symptom information” of a patient);
receive a first health care action causing a specific symptom from an operator (para. [0046]; Figs. 6-10: the “medical status analysis” includes receiving a therapeutic intervention (health care action), such as a diagnosis, which is determined by a health care provider);
receive a factor to be improved for the first health care action from the operator (para. [0046]; Figs. 6-10: the “medical status analysis” includes receiving a diagnosis, construed as a first health care action, by a health care provider);
generate correlation rule data by (para. [0052]: block S130 includes establishing computer-implemented rules) performing data analysis using the obtained data to extract correlation information (para. [0052]: rules are established by analyzing data associated with the method 100, such as user response monitoring data) indicating correlations between the specific symptom and specific health care actions causing the specific symptom (para. [0047]: block S130 includes identifying correlations between user behavior and one or more user conditions, and then determining a medical status analysis for a user based on the correlations);
identify data regarding a second health care action (para. [0049]: user-second care provider interaction data between the user and a second care provider) relevant to the first health care action from the data regarding the second health care action (para. [0049]: block S130 includes collecting the first care provider-second care provider (which is being construed as a related to a second health care action) interaction data) 
causes a display to display the data regarding the third health care action (para. [0070]: providing a third medical status analysis, such as a notification to a care provider) and the magnitude of the advantageous effect of the third health care action (para. [0070]: a medical report including the efficacy of the modified treatment regimen), as information indicating a candidate for the improvement plan to improve the factor to be improved (para. [0043]: the reference discloses “a web interface displaying user information including a user improvement evaluation, etc”).
However, Moturu does not explicitly recite extract data regarding a third health care action related to the factor to be improved from the data regarding the second health care action; predict a magnitude of an advantageous effect of the third health care action by comparing a degree of correlation between the first health care action and the specific symptom with a degree of correlation between the third health care action and the specific symptom, on a basis of the correlation rule data.
McNair teaches that it is old and well known in the art of healthcare to extract data regarding a third health care action related to the factor to be improved from the data regarding the second health care action; (McNair, col. 64, lines 54-56: a determination for a “future event” based on a second set of sequences, making it a third action)
predict a magnitude of an advantageous effect (McNair, col. 64, lines 60-64: determining a measure of improvement in the health condition at the end of a sequence, and see the Abstract, stating that sequences are patient care actions) of the third health care action by comparing a degree of correlation between the third health care action and the specific symptom (McNair, col. 14, lines 48-53: the system compares previous analysis and dispositions of the patient) with correlation between the candidate for the improvement plan and the specific symptom (McNair, col. 54, lines 39-46: the system compares previously identified decisions and actions), on a basis of the correlation rule data (McNair, col. 54, lines 39-46: the system uses the correlation information to develop actions that are most relevant to "patients like this, at moments like the present one").
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Moturu to extract data regarding a third health care action related to the factor to be improved from the data regarding the second health care action; predict a magnitude of an advantageous effect of the third health care action by comparing a degree of correlation between the first health care action and the specific symptom with a degree of correlation between the third health care action and the specific symptom, on a basis of the correlation rule data, as taught by McNair, in order to identify or evaluate treatments because McNair suggests this feature is beneficial to providing treatment recommendations based on this correlation data. 

Regarding claim 3, Moturu discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein, on a basis of at least one of a plurality of axes indicating categories of descriptions of the health care actions, the processing circuitry identifies, as the second health care action, a health care action of which description is similar to that of the first health care action. (para. [0046]: the method includes using the reference patient profiles and medical symptom information to provide “diagnosis and/or therapeutic intervention,” such as a therapy recommendation or treatment recommendation to efficiently and/or accurately provide “therapeutic interventions” for a patient, construed as a health care action)

Regarding claim 4, Moturu discloses each of the limitations of claim 3 as discussed above, and further discloses:
wherein the description of the health care action denotes at least one selected from among: an execution date of the health care action; a type of the health care action; and an attribute of a subject for whom the health care action was taken. (para. [0046]: the method determines a suitable type of therapeutic intervention, construed as a type of health care action).

Regarding claim 5, Moturu discloses each of the limitations of claim 3 as discussed above, and further discloses:
wherein the processing circuitry sets a condition used for identifying the second health care action, on a basis of at least one selected from between a quantity and a distribution of the health care actions. (para. [0046]: the method includes identifying the health care action using “a log of use dataset and a mobility supplementary dataset,” and the datasets include “therapeutic interventions” (see para. [0042)], construed as a quantity or distribution of health care actions causing the symptom. The dataset is used to identify the relevant healthcare action).

Regarding claim 6, Moturu discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the processing circuitry identifies the second health care action, on a basis of data related to health care actions taken for a plurality of subjects and data related to the symptoms thereof. (para. [0047]: the method uses data related to symptoms from “a set of users,” construed as plurality of subjects).

claim 8, the combination discloses each of the limitations of claim 7 as discussed above. 
McNair teaches that it is old and well known in the art of healthcare to that the processing circuitry calculates a change amount between a correlation value indicating the degree of correlation between the first health care action and the specific symptom and a correlation value indicating the degree of correlation between the third health care action and the specific symptom and predicts the advantageous effect on a basis of the calculated change amounts of the correlation values. (McNair, col. 35, lines 9-13: “receiving an indication of a change in the set of risk factors 10 for a condition; and based on the indication, dynamically updating the set of factors presented in the condition risk area.” The method teaches measuring a change in risk factors, construed as measuring a change in a level of correlation, and determines a “condition risk,” construed as an advantageous effect, based on the change in risk factors, see col. 59, lines 13-22).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Moturu such that the processing circuitry calculates a change amount between a correlation value indicating the degree of correlation between the first health care action and the specific symptom and a correlation value indicating the degree of correlation between the third health care action and the specific symptom and predicts the advantageous effect on a basis of the calculated change amounts of the correlation values, as taught by McNair, in order to identify or evaluate treatments because McNair suggests this feature is beneficial to providing treatment recommendations based on this correlation data. 

Regarding claim 10, the combination of Moturu and McNair discloses each of the limitations of claim 8, as discussed above, and further discloses:
wherein, the processing circuitry further calculates a change amount between a cost related to the candidate and a cost related to the health care action causing the symptom of the subject and predicts the advantageous effect on a basis of the change amount in the cost and the change amount of the correlation value that were calculated. (Moturu, para. [0028]: the method includes calculating cost savings of various treatments)

Regarding claim 13, Moturu discloses each of the limitations of claim 1 as discussed above, and further discloses: 
the health care actions are health care actions in a clinical pathway, and (para. [0046]: the method includes obtaining “reference patient profiles,” which include “known conditions and/or treatment responses,” construed as health care actions in a clinical pathway)    
the symptoms are variances (para. [0047]: the data includes such information as, “an increase in digital communication frequency,” construed as data related to variances).

Regarding claim 14, Moturu discloses: 
A medical information processing apparatus comprising processing circuitry configured to: (para. [0080]: the system includes a computer-executable component, such as a processor, construed as a processing circuitry, which processes medical information)
obtain data associating health care actions in a clinical pathway with variances occurring from the health care actions; (paras. [0046] – [0047]: the method includes obtaining “reference patient profiles,” which are correlated (or associated) with “known conditions and/or treatment responses,” construed as data related to health care action, and “symptom information” of a patient and the data includes such information as, “an increase in digital communication frequency,” construed as data related to variances)
receive a first health care action causing a specific symptom from an operator; (para. [0046]; Figs. 6-10: the “medical status analysis” includes receiving a therapeutic intervention, construed as a health care action, which cause the specific symptom of therapy or treatment, and the action can be determined by a health care provider)
receive a factor to be improved for the first health care action from the operator; (para. [0046]; Figs. 6-10: the “medical status analysis” includes receiving a diagnosis, construed as a factor wished to be improved, by a health care provider)
generate correlation rule data by (para. [0052]: block S130 includes establishing computer-implemented rules) performing data analysis using the obtained data to extract correlation information (para. [0052]: rules are established by analyzing data associated with the method 100, such as user response monitoring data) indicating correlations between the specific symptom and specific health care actions causing the specific symptom (para. [0047]: block S130 includes identifying correlations between user behavior and one or more user conditions, and then determining a medical status analysis for a user based on the correlations);
identify data regarding a second health care action (para. [0049]: user-second care provider interaction data between the user and a second care provider) relevant to the first health care action, (para. [0046]; Fig. 11: the method includes determining a recommendation, such as a specific dosage of medication, which is relevant to the patient’s symptoms, such as depression) from the correlation rule data; (para. [0046]; Fig. 11: the specific dosage of medication is based on the extracted data/known conditions)
cause a display to display the data regarding the third health care action (para. [0070]: providing a third medical status analysis, such as a notification to a care provider) and the magnitude of the advantageous effect of the third health care action (para. [0070]: a medical report including the efficacy of the modified treatment regimen), as information indicating a candidate for an improvement plan to improve the factor to be improved (para. [0043]: the reference discloses “a web interface displaying user information including a user improvement evaluation, etc”).
However, Moturu does not explicitly recite extract data regarding a third health care action related to the factor to be improved from the data regarding the second health care 
McNair teaches that it is old and well known in the art of healthcare to extract data regarding a third health care action related to the factor to be improved from the data regarding the second health care action; (McNair, col. 64, lines 54-56: a determination for a “future event” based on a second set of sequences, making it a third action)
predict a magnitude of an advantageous effect (McNair, col. 64, lines 60-64: determining a measure of improvement in the health condition at the end of a sequence, and see the Abstract, stating that sequences are patient care actions) of the third health care action (McNair, col. 64, lines 54-56: the determination is for a “future event” based on a second set of sequences, making it a third action) by comparing a degree of correlation between the first health care action and the specific variance (McNair, col. 14, lines 48-53: the system compares previous analysis and dispositions of the patient) with a degree of correlation between the third health care action and the specific variance (McNair, col. 14, lines 48-53: the system compares previous analysis and dispositions of the patient), on a basis of the correlation rule data (McNair, col. 54, lines 39-46: the system uses the correlation information to develop actions that are most relevant to "patients like this, at moments like the present one").
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Moturu to extract data regarding a third health care action related to the factor to be improved from the data regarding the second health care action; predict a magnitude of an advantageous effect of the third health care action by comparing a degree of correlation between the first health care action and the specific variance with a degree of correlation between the third health care action and the specific variance, on a basis of the correlation rule 

Regarding claim 15, Moturu discloses:
A medical information processing method comprising: (para. [0080]: the system includes a computer-executable component, which processes medical information)
obtaining data associating health care actions with symptoms occurring from the health care actions; (para. [0046]: the method includes obtaining “reference patient profiles,” which are correlated (or associated) with “known conditions and/or treatment responses,” construed as data related to health care action, and “symptom information” of a patient)    
receiving a first health care action causing a specific symptom from an operator; (para. [0046]; Figs. 6-10: the “medical status analysis” includes receiving a therapeutic intervention, construed as a health care action, which cause the specific symptom of therapy or treatment, and the action can be determined by a health care provider)
receiving a factor wished to be improved for the first health care action from the operator; (para. [0046]; Figs. 6-10: the “medical status analysis” includes receiving a diagnosis, construed as a factor wished to be improved, by a health care provider)
generating correlation rule data by (para. [0052]: block S130 includes establishing computer-implemented rules) performing data analysis using the obtained data to extract correlation information (para. [0052]: rules are established by analyzing data associated with the method 100, such as user response monitoring data) indicating correlations between the specific symptom and specific health care actions causing the specific symptom (para. [0047]: block S130 includes identifying correlations between user behavior and one or more user conditions, and then determining a medical status analysis for a user based on the correlations);
identifying data regarding a second health care action (para. [0049]: user-second care provider interaction data between the user and a second care provider) relevant to the first health care action, from the correlation rule data; (para. [0049]: block S130 includes collecting the first care provider-second care provider (which is being construed as a related to a second health care action) interaction data)
causing a display to display the data regarding the third health care action (para. [0070]: providing a third medical status analysis, such as a notification to a care provider) and the magnitude of the advantageous effect of the third health care action (para. [0070]: a medical report including the efficacy of the modified treatment regimen), as information indicating a candidate for an improvement plan to improve the factor to be improved (para. [0043]: the reference discloses “a web interface displaying user information including a user improvement evaluation, etc”).
However, Moturu does not explicitly recite extracting data regarding a third health care action related to the factor to be improved from the data regarding the second health care action; predict, using the identified second health care action as a candidate for an improvement plan to improve the received factor to be improved, an advantageous effect of the candidate for the improvement plan by comparing correlation between the subjected health care action and the specific symptom with correlation between the candidate for the improvement plan and the specific symptom, on a basis of the extracted correlation information.
McNair teaches that it is old and well known in the art of healthcare to include extracting data regarding a third health care action related to the factor to be improved from the data regarding the second health care action; (McNair, col. 64, lines 54-56: a determination for a “future event” based on a second set of sequences, making it a third action)
predicting a magnitude of an advantageous effect (McNair, col. 64, lines 60-64: determining a measure of improvement in the health condition at the end of a sequence, and see the Abstract, stating that sequences are patient care actions) of the third health care action by comparing a degree of correlation between the first health care action and the specific symptom (McNair, col. 14, lines 48-53: the system compares previous analysis and dispositions of the patient) with a degree of correlation between the third health care action and the specific symptom (McNair, col. 54, lines 39-46: the system compares previously identified decisions and actions), on a basis of the correlation rule data (McNair, col. 54, lines 39-46: the system uses the correlation information to develop actions that are most relevant to "patients like this, at moments like the present one").
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Moturu to extracting data regarding a third health care action related to the factor to be improved from the data regarding the second health care action; predict, using the identified second health care action as a candidate for an improvement plan to improve the received factor to be improved, an advantageous effect of the candidate for the improvement plan by comparing correlation between the subjected health care action and the specific symptom with correlation between the candidate for the improvement plan and the specific symptom, on a basis of the extracted correlation information, as taught by McNair, in order to identify or evaluate treatments because McNair suggests this feature is beneficial to providing treatment recommendations based on this correlation data.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0096740 to Moturu, et al. (“Moturu”) in view of U.S. Patent No. 10,483,003 to McNair, et al. (“McNair”), in further view of U.S. Patent Publication No. 2017/0154157 to Morimoto, et al. (“Morimoto”).

Regarding claim 9, the combination of Moturu and McNair discloses each of the limitations of claim 8 as discussed above. However, the combination does not explicitly recite 
Morimoto teaches that it is old and well known in the art of healthcare to that the processing circuitry predicts the advantageous effect in such a manner that the larger the change amount of the correlation value is, the larger is the advantageous effect. (Morimoto, paras. [0060] and [0066] – [0067]: calculating a weight/relevance threshold, construed as an advantageous effect, regarding the diagnosis and then calculating a score indicating the strength of the relationship between the data and the predetermined symptom, where the larger the score, the greater the relationship, such as by exceeding a threshold value).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination of Moturu and McNair such that the processing circuitry predicts the advantageous effect in such a manner that the larger the change amount of the correlation value is, the larger is the advantageous effect, as taught by Morimoto, in order to prevent disease or discover and treat disease at an early stage because Morimoto suggests this feature is beneficial to increase disease prevention. 

Regarding claim 11, the combination of Moturu and McNair discloses each of the limitations of claim 10, as discussed above, and further discloses:
the processing circuitry predicts the advantageous effect in such a manner that the smaller the change amount is, the larger is the advantageous effect, when the change amount in the cost is a positive value, and (Moturu, para. [0028]: the method includes calculating cost savings of various treatments. A smaller change amount, which reflects a larger cost savings, would be considered a larger advantageous effect)
the processing circuitry predicts the advantageous effect in such a manner that the larger the change amount is, the larger is the advantageous effect, when the change amount in the cost is a negative value. (Moturu, para. [0028]: the method includes calculating cost savings of various treatments. A larger change amount, which reflects a larger cost savings, would be considered a larger advantageous effect).

Response to Applicant’s Arguments
Applicant’s arguments, filed on 3/24/2021, with respect to the 35 USC § 101 rejection of claims 1, 3-6, 8-11, and 13-15 have been considered but are not persuasive. 
Applicant’s argument that the claims are not directed to an abstract idea because they recite “a combination of unconventional elements including rules that relate ‘correlation rule data’ to ‘data regarding a third health care action related to the factor to be improved from the data regarding the second health care action,’ a ‘degree of correlation between the first health care action and the specific symptom,’ and ‘a degree of correlation between the third health care action and the specific symptom’ which are analogous to weight sets” is not persuasive. It was not merely the weight sets, but the “unconventional rules that relate sub-sequences of phonemes, timings, and morph weight sets” (McRO, Inc. v. Bandai Namco Games America Inc. et al., No. 15-1080, slip op. at 24 (Fed. Cir. Sept. 13, 2016)) that caused to court to find that the claims were directed to patent eligible subject matter. 
Applicant’s argument that the of claims recite a practical application has been considered but is not persuasive. The amended claims have been addressed above. Applicant states that the claims are integrated into a practical application under step 2A of the PTO procedures on assessing patent eligible subject matter. The applicant states, without providing any evidence or reasons why, certain limitations are analogous to Example 42 of the Subject Matter Eligibility Examples.
After evaluation, there is no indication that any additional element or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvement to . See the October 2019 update on subject matter eligibility and MPEP Section 2106, Patent Subject Matter Eligibility for definitions of "meaningful limit" and "practical application."
In response to the applicant’s arguments with regard to Berkheimer, the elements that have been identified as well-understood, routine, and conventional activity include a citation to the present specification, satisfying Berkheimer. Furthermore, claims can recite a mental process even if they are claimed as being performed on a computer, for example when the claimed system and method can be “performed by humans without a computer.” Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1318, 1324 (Fed. Cir. 2016).
Claims 1, 3-6, 8-11, and 13-15 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a processing circuitry configured to,” “a display,” which amounts to merely invoking a computer as a tool to perform the abstract idea, see, e.g., paragraphs [0030], [0115], and [0116] of the present Specification. See MPEP 2106.05(f).
add insignificant extra-solution activity to the abstract idea – for example, the recitation of “obtain data associating health care actions with symptoms occurring from the health care actions; receive a first health care action causing a specific symptom from an operator; receive a factor to be improved for the first health care action from the operator,” which amounts to mere data gathering, the recitation of “using the obtained data,” and “on a basis of the extracted correlation information,“ which amounts to selecting a particular data source or type of data to be manipulated, and “cause a display to display the data regarding the third health care action and the magnitude of the advantageous effect of the third health care action,” which amounts to insignificant application, see MPEP 2106.05(g).
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “as information indicating a candidate for an improvement plan to improve the factor to be improved,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h)).

The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
the recitation of “obtain data associating health care actions with symptoms occurring from the health care actions; receive a first health care action causing a specific symptom from an operator; receive a factor to be improved for the first health care action from the operator,” which amounts to mere data gathering, the recitation of “using the obtained data,” and “on a basis of the extracted correlation information,“ which amounts to selecting a particular data source or type of data to be manipulated, and “cause a display to display the data regarding the third health care action and the magnitude of the advantageous effect of the third health care action,” which amounts to insignificant application;
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Paragraphs [0030], [0115], and [0116] of the present Specification discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites “obtain data associating health care actions with symptoms occurring from the health care actions”

For the reasons set forth in the 35 USC § 101 rejection of Claims 1, 3-6, 8-11, and 13-15 above, the claimed invention is directed to an abstract idea without significantly more. Applicant’s argument is not persuasive. 

Applicant’s arguments and amendments, filed on 3/24/2021, with respect to the 35 USC § 103 rejection of claims 1, 3-6, 8-11, and 13-15 have been considered and are not persuasive. 
Applicant argues that the amended claims are allowable over Moturu in view of McNair. Specifically, Applicant argues, without providing any evidence or reasons what, that the limitations of "extract data regarding a third health care action related to the factor to be 
For the reasons set forth in the 35 USC § 103 rejection of Claims 1, 3-6, 8-11, and 13-15 above, the references cited in the rejection render amended claims 1, 3-6, 8-11, and 13-15 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686